—In a proceeding pursuant to Family-Court Act article 10, the mother appeals from an order of disposition of the Family Court, Queens County (Fitzmaurice, J.), dated February 6, 1996, which, upon a fact-finding order of the same court dated March 28, 1995, finding that the subject child was neglected, inter alia, placed the child in the custody of the Commissioner of Social Services. The appeal brings up for review the fact-finding order dated March 28, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the petitioner proved by a preponderance of the evidence that the subject child was neglected (see, Family Ct Act § 1046 [b] [i]; § 1012 [f] [i]). Indeed, the testimony demonstrated, inter alia, that the mother’s behavior towards the child constituted conduct "requiring the aid of the court” (Family Ct Act § 1012 [f] [i] [B]; see also, Matter of Baby Boy E., 187 AD2d 512; Matter of Danielle M., 151 AD2d 240). Additionally, the dispositional order is in the best interests of the child (see, Matter of Commissioner of Social Servs. [Trudy I.] v Leona W., 192 AD2d 602).
The remaining contentions lack merit. Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.